DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21, 22, and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21, 22, and 24 contain limitations that are directed to a “third bone” which is an invention that was not original presented and is not supported by the Figures for the elected embodiment (Figures 2A-2D).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21, 22, and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1-3, 5-7, and 9-24 are pending.
Claims 2, 3, 5, 6, 9-11, 15, 16, 21, 22, and 24 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12-14, 17-19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that, as explained in MPEP 2163(I)(A), “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” The disclosure lacks written description for how the “fixing” (Claim 1) or “capturing” (Claims 13 and 23) as claimed happens.   The specification states that loops 32 “are placed along a cortical surface” and that each loop “engages the bone” but there is inadequate written description to indicate how that engagement occurs such that one would recognize that applicant had possession of “fixing a soft tissue graft. . . with a first loop connected to the first two sites,” or “capturing a soft tissue graft. . . with a first loop connected to the first two sites.”
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17 and 18 are directed to elected embodiment 2D 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12-14, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGuire et al. (US 2010/0274355 A1, hereinafter “McGuire”).
Regarding Claims 1 and 13, McGuire discloses a method of connecting soft tissue graft to bone (abstract) comprising the steps of fixing/capturing a soft tissue graft (Figures 5 and 6 where graft is tendon 50) on a cortical surface of a first bone (130) between a first two sites (bores, 40 in Figure 1, and described in [0040]) of the first bone with a first loop (suture 62) connected to the first two sites; fixing/capturing the soft tissue graft on the cortical bone surface with a second loop (passing suture as described in [0040]), where the soft tissue graft is on the cortical bone surface between the first loop and the second loop (as seen in Figure 1, graft would be between suture bones 40 and passing suture); and, arranging a plurality of lengths of the soft tissue graft (50) to extend from the first bone to a second bone (30, as best seen in 
Regarding Claim 7, McGuire discloses that the soft tissue graft is an unfolded soft tissue graft (Figure 6). 
Regarding Claims 12 and 14,  McGuire discloses that the step of fixing/capturing the soft tissue graft on the cortical bone surface with the second loop is further defined in that the soft tissue graft is fixed/captured on the cortical bone surface of the first bone between a second two sites (bores for passing suture indicated by 42 in Figures 1 and 2) of the first bone with thePage 3 of 11Attorney Docket No: 7555P0100US U.S. Application No: 15/731,719 second loop connected to the second two sites.  
Regarding Claims 17 and 18, McGuire discloses that the soft tissue graft can be a plurality of soft tissue grafts ([0043] teaches the use of multiple strands of tendons can be used), and that the plurality of lengths of the soft tissue graft are formed by the plurality of soft tissue grafts.  
Regarding Claims 19 and 20, McGuire discloses that the step of fixing/capturing the plurality of lengths of the soft tissue graft to the second bone (30) is further defined in that at least one of the plurality of lengths of the soft tissue graft is fixed/captured on a cortical bone surface of the second bone (as seen in Figures 5 and 6 where cortical bone 34 is seen fixed/captured with graft 50) between a third two sites (bores seen in 30) of the second bone with a third loop (suture 62 seen entering and exiting bores in 30 in Figures 5 and 6) connected to the third two sites.  
Regarding Claims 23, McGuire discloses a method of connecting soft tissue graft to bone (abstract) comprising the steps of capturing a soft tissue graft (Figures 5 and 6 where graft is tendon 50) on a cortical surface of a first bone (130) between a first two sites (bores, 40 in Figure 1, and described in [0040]) of the first bone with a first loop (suture 62) connected to .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claim 4 has been cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on Fridays 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE L NELSON/Examiner, Art Unit 3774   

/CORRINE M MCDERMOTT/MQAS, TC 3700